[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION TO VACATE ARBITRATION AWARD MOTION TO CONFIRM AWARD
The application to vacate the arbitration award is denied. The motion to confirm the award is granted.
Mrs. Elsa Cassin seeks to recover for injuries sustained while a passenger in her car. Her husband Arnold was driving the car at the time she sustained the injuries. She sued her husband, who forwarded the complaint to No Nationwide Mutual Insurance Company. The insurance company had issued an insurance policy to Elsa Cassin. The company advised Mr. Arnold Cassin that there was no insurance coverage. Mrs. Elsa Cassin instituted arbitration proceedings as provided by her policy.
New York law does not require insurance coverage for interspousal suits. An individual may, however, purchase coverage for such suits. When Mrs. Cassin purchased supplementary uninsured motorists insurance, she purchased coverage for interspousal suits. Paragraph 5 of endorsement 1737 effectuates this coverage. The arbitrator did not err in concluding there was such coverage.
By filing a motion to vacate the award, Nationwide Mutual Insurance Company invoked the statutory jurisdiction of this court. Accordingly, this court has jurisdiction to confirm the award. The award is confirmed.
THIM, JUDGE CT Page 4631